Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 1 of 45 Page|D 51

EXhibit B

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 2 of 45 Page|D 52

ELECTRON|CALF_Y FIL.ED
2019Jan 2112:1‘1}'~’|\/1
CE_ERK OF COURT

IN CERCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT A'I` MEMPHIS

DszI) BISHGP,
P:aimiff,
V.
LG ELECTRQNICS USA, iNc.,

Serve Registered Agent at:
Corporation Service Co.
2908 Postou Avenue
Nashviile, TN 37203-]312,

VGOD, INC.,
Case No. CT-004748-»18
Serve Registered Agent at:
Waleed Aloteibi

1506 West 228th Street
Torrance, CA 9050]

and JURY 'I`RIAL REQUESTED
NEW AGE INVESTMENTS OF
CORD()VA LLC dib/a CREATE A
CIG CORDOVA

Serve Registereg Ageot at:
lordan Nie

465 N. Germantown
Parkway, Ste. 108
Cordova, TN 38018

Defendants.

\\¢/WWVW\-¢’\¢¢‘\.¢‘~u/V\-J\_/VVWWWWWWWWWWVVVVVVWWWW

FIRST AMEN]M)ED COMPLAINT
COMES NOW Piaintif"f David Bishop, by and through his undersigned counsef, pursuant
to Tenn. R. Civ. P. 15 .01, and for his First Amended Complaint against Defendants LG Elec.tronics

USA, Inc., VGOD, Inc., and New Age Investments of Cordova, LLC dfb/a Create a Cig Cordova,

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 3 of 45 Page|D 53

states and alleges to the Court as follower
PAR'I`IES, JURISDICTION AND VENUE

l. Plaintiff` David Bisliop is, and Was at all times relevant, a natural person who lives
in Cordova, Tennessee and is therefore a resident and citizen of Shelby County, Tennessee.

2. On May 31, 2018, Plaiutiff sustained severe injuries to his face, lips and mouth
When a “VGOD Pro Mech 2” Electronic Nicotine Delivery System (“ENDS” - also commonly
referred to and hereinafter referred to as an “E-Cigarette”) powered by two LG 18650 3,000 inAh
3.7 V batteries exploded in close proximity to his face.

3. Upon information and belief, a Soutli Korean Company by the name of LG Chem,
Ltd. is the entity that manufactured the subject LG battery that exploded and thereby damaged
Plaintiff David Bishop.

4. LG Chem, Ltd. is not subject to the jurisdiction of this Court in that LG Chem Ltd.
is not subject to service in Tennessee nor can service be secured over LG Chem, Ltd. via
Termessee’s long~arm statute

5. Det`endant LG Electronics USA, Inc. (hereinafter “Defendant LG”) is, and Was at
all times relevant, an incorporated entity formed in Delaware, registered to do business in
Tennessee, and with its principal place of business in New .lersey. Defeudant LG may be served
with process through its registered agent, Coiporation Service Co., at the following address: 2908
Poston Avenue Nashville, TN 37203-1312.

6. Defendant LG is, and was at all times relevaut, in the business of designingl testing,
manufacturing advertising distributing and/or selling batteries, including the LG 18650 battery,
for use in electronic cigarettes throughout the world, including Tennessee.

7. Defendant LG, through its actions and those of any affiliated/parent/subsidiary

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 4 of 45 Page|D 54

companies and agents, does and did at all times relevant conduct substantial business in 'l`ennessee
by purposefully causing its products, including the LG 18650 battery, to be marketed, distributed,
sold and used within Tennessee.

8. Defendant LG does, and did at all times relevant, derive significant revenue from
its activities and the sale/use of its products in Tennessee.

9. Defendant LG has additionally caused Plaintift`, a citizen and resident ofTennessee,
to suffer severe and permanent injuries as the result of at least one tortious act or omission

lO. 'I`lius, through its actions, Defendant LG does or should reasonably anticipate being
haled into a Tennessee court and has thereby consented specifically to the jurisdiction of this Court.
Defendant LG is thus subject to personal jurisdiction in this Cotnt pursuant to T.C.A. §§ 20~2-214,
20-2-223 and 20»2-225.

l l. Det`endant VGOD, lnc. is, and was at all times relevant, an incorporated entity
formed in Calit`ornia, with its principal place of business in California. Defendant VGOD, lnc.
may be served with process through its registered agent, Waleed Aloteibi, at the following address:
1506 West 228tl1 Street, Torrance, CA 90501.

32. Defendant VGOD, Inc. is, and was at all times relevant, a specialty electronic
cigarette manufacturer in the business of advertising distributing and!or selling electronic
cigarettes throughout the world, including Tennessee.

13. According to VG()I) lnc.’s website’s “Career Opportuuities” page, VGOD, Inc. is
“one of the fastest growing e~oomnieree companies in the industry” and “the most recognized vape
brand in the world . . . .”

14- According to VGOD lnc.’s website’s “Devices” page, VGOD’s “Pro Mech 2”

Device is the “World’s #1 Mechanical Mod . . . .”

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 5 of 45 Page|D 55

]5. According to VGOD, lnc.’s Website’s “Aft`liiate Program” page, VGOD, lnc.
solicits affiliate sellers and/or advertisers who “earn commission when [they] promote eligible
VGOD products” including “Mech l\/lods.’°

16. Defendant VGOD, Inc., through its actions and those of any
aftiiiated/parent/subsidiary companies and agents, does and did at all times relevant conduct
substantial business in Tennessee by purposefully causing its products, inciuding the “Mech
Mods,” to be marketed, distributed, sold and used Within Tenncssee.

17. Defendant VGOD, Inc. does, and did at all times relevant, derive significant
revenue from its activities and the sale/’use of its products in Tennessee-

]8. Defendant VGOD, Inc. has additionally caused Plaintifi`, a citizen and resident of
Tennessee, to suffer severe and permanent injuries as the result of at least one tortious act or
omission

19. Thus, through its actions, Defendant VGOD, lnc. does or should reasonably
anticipate being haled into a Tennessee court and has thereby consented specifically to the
jurisdiction of this Court. Defendant VGOD, lnc. is thus subject to personal jurisdiction in this
Court pursuant to T.C.A. §§ 20-2-2l4, 20-2-223 and 20-2-225.

20. Defendant New Age investments of Cordova, LLC d/b/a Create a Cig Cordova
(hereinai’ter “Create A Cig Cordova”) is, and was at all times relevant, a Lilnited liability
Conlpany formed in Tennessee, with its principal place of business at 465 N Gennantown
Parl<way, Suite 108 in Cordova, TN 38(}18. Defendant Create A Cig Cord<)va thus does business
in Tennessee under the name Create a Cig Cordova (among other namcs). Defend ant Create a Cig
Cordova may be served With process through its registered agent, Jordan Nie, at the following

address: 465 N. Germantown Parkway, Ste. 108, Cordova, Tennessee 38018.

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 6 of 45 Page|D 56

21. Upon information and beliet`, Defendant Create A Cig Cordova has one member
Who is domiciled in Austin, TX, making Det`endant Create A Cig a citizen of the State of Texas.

22. Defendant Create A Cig Cordova is, and Was at ali times reicvant, a specialty
electronic cigarette shop iii the business of advertising, distributing and/or selling electronic
cigarettes throughout various states, including Tennessee.

23. Det`endant Create A Cig Cordova, through its actions and those of any
affiliated/parentfsubsidiary companies and agents, does and did at all times reicvant, conduct
substantial business in Tennessee by purposefully causing its products, including the “Mech
Mods,” to be inarlceted, distributed, sold and used Withiri Tennessee.

24. Defendant Create A Cig Cordova does, and did at ali times relevant, derive
significant revenue from its activities and the sale/use oi` its products in Tennessee.

25, Det`endant Create A Cig Cordova has additionally caused Plaintifi`, a citizen and
resident of Tennessee, to suffer severe and permanent injuries as the result ot` at least one tortious
act or omissionl

26. Thus, through its actions, Defendant Create A Cig Cordova does or should
reasonabfy anticipate being haled into a Tennessee court and has thereby consented specifically to
the jurisdiction of this Court. Det`endant Create A Cig Cordova is thus subject to personai
jurisdiction in this Court pursuant to T.C.A. §§ 20-2-214, 20-2~223 and 20»-2~225.

27. Pursuant to T.C.A. § 20-4- i 06, venue is proper in Shelby County, rtennessee in that
Plaintiff was first injured in Shelby County, Tennessee ss a result of Dei`endants’ negligent conduct
and as a result of the defective and unreasonably dangerous nature of the products at issue.

ALLEGATIONS APPLICABLE TO ALL COUNTS

28. E-cigarettes, Which Were patented in 2003 and Which generate billions of doilars of

Case 2:19-cV-02127-SHL-dl<v Document1-3 Filed 02/21/19 Page 7 of 45 Page|D 57

sales worldwide as of 20l"!, differ from traditional cigarettes in at least one critical Way: the e~
cigarette is battery operated and uses a heating element to produce inhalable vapor, whereas a
traditional cigarette has no electronic component iii-cigarettes thereby pose an additional danger
in that the lithium battery powering device can and has caused numerous explo sionsffires resulting
in serious injuries to users.

29. The lithium batteries that are commonly used in e~cigarettes are subject to risk of
an event known as thermal runaway, whereby the internal battery temperature can increase to a
point of causing the battery to ignite and!or explode, due to defective design and/or manufacture
including the use of low-quality materials

30. According to NASA in 2005, “lithiurn-ion batteries are used widely in portable
electronic equipment [but with] the increased power demands from portable electronic equipment,
the batteries have increased in energy and power With almost no changes in diinension,
consequently increasing the hazards associated With high-energy systenis.”

31. According to the U.S. Pire Adininistration’s 2017 Report on “Electronic Cigarette
Fires and Explosions in the Unitcd States 2009-20]6,” the “incidents involving severe injuries
occurred while the e*cigarette device Was in the victim’s mouth, in very close proximity to their
face, or in a pocket This inherent intimacy Witb the device is What makes the e-cigarette hazard
unique among consumer products No other consumer product that is typically used so close to the
human body contains the lithiuin~ion battery that is the root cause oi` the incidents.”

32. According to that same U.S. Fire Adininistration Report, “{a]]l of the electrolytes
currently used in Li~ion batteries are either flammable or combustible liquids lt is this flammable
electrolyte that causes the tire and explosion when the Li-ion battery overheats.”

33. According to that same U.S. Fire Adlninistration Report, “[c]ell phones, tablets,

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 8 of 45 Page|D 58

and other devices use pouch»type Li~ion batteries that are flat, rather than cylindrical in shape, and
are encased in a sealed flexible plastic pouch or rigid plastic case instead of a metal can. These
pouch-type batteries Will not build up much pressure when they overheat and do not explode
violently when they fail.”

34. According to that same U.S. Fire Adrninistration Report, “the cylindrical Li-ion
batteries used in laptop computers and portable tools are contained in rigid plastic cases that are
generally strong enough to prevent the failing battery from rocketing away.”

35. According to that same U.S. Fire Administration Report, “E-cigarettes are different
from other electronic consumer devices because the battery is installed in a cylindrical device (the
e~cigarette) that has its Weakest (sttuctural) point at the ends. When the battery seal (at the end of
the battery) ruptures, the pressure within the e-cigarette cylinder builds quickly until it ruptures,
usually at the end. As a result of the battery and container failure, one or the other, or both, can be
propelled across the room like a bullet or small rocket.”

36. That same U.S. Fire Adrninistration Report concluded that “Lithiurn~ion batteries
should not be used in e~cigarettes. While the number ot` batteries that explode and catch tire is
statistically small, the catastrophic nature of the injuries that can occur warrants the use of another
battery technology for e-cigarettes.”

37. Tbe e-cigarette industry carries mass appeal to manufacturers distributors and
sellers because the cost of production is low and the return on profits is high, due in large part to
the lack of regulatory oversight at the federal, state and local levels

33. Only a few federal regulations have been promulgated or proposed regarding the
use of e- ci garettes. None of these regulations however deal with the safety of the devices; instead,

they deal with the safety of the substances ingested

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page__Q_g__fAB Paoe|D 59

39. l\/iany e»cigarette products are shipped from overseas and placed into the stream of
commerce Without any knowledge as to What is in them, how they were made, how they can be
expected to perfonn, and/or Whether they are safe for consnrn ers.

40. in 2009, the United States Food and Drug, Adininistration (“FDA”) first attempted
to regulate e-cigarettes under the Food, Drug, and Cosmetic Act (“FDCA”). E~cigarette
manufacturers successfully sued the PDA in Sortem Inc. v. Food & Drug Admz`nistmrions, 627
F.3d 891 (D.C. Cir. 2010), arguing that e-cigarettes Were not subject to the FDCA since e-cigarettes
were not medical devices.

4l. On April 25, 2014, the FDA released a proposed regulation that would extend the
statutory definition of “tobacco product” to include e-cigarettes. That rule became effective
August 8, 2016; however, the regulation only concerns the tobacco aspect of e~cigarettes, and still
leaves completely unfettered the manufacturing and quality control aspects of the devices
themselves

42. According to a report released by the U.S. Fire Adlninistration in 201?, between
2009 and 2016, there were 195 e-cigarette and fire explosion instances reported to the U.S. Fire
Administration, and likely many others that were not reported

43. No later than October of 2014, all Defendants received notice of concern about
lithium ion batteries similar to the subject battery herein, not only from consumers but also from
the Federal Eniergency Managernent Agency (FEMA), the limited States Fire Adrninistration
{USFA), the Federal Aviation Administration (FAA), and from Underwriters Laboratories (UL)
regarding the propensity of such batteries to spontaneously and Without Warning overheat, catch
tire and continue burning during normal and foreseeable operating conditions, including being

used in conjunction with an e~cigarette.

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 10 of 45 E’agelD 60_

44. Following Det`endant LG’s first sale oflithiuin ion batteries similar to the LG 18650
battery, Defendant LG received notice that lithium ion batteries were causing injuries to persons
and property after spontaneously and without warning overheating, catching fire and burning Said
notices continued to accumulate over time such that Defendant LG did know, or should have
known, of the dangerous propensity posed by the LG 18650 battery prior to the time of its sale to
Plaintift`.

45. Following Det`endant VGOD, Inc.’s first sale of an e-cigarette similar to the subject
e~cigarette herein, VGOD, Inc. received notice that lithium ion batteries similar to the subject
battery, When used in conjunction with e~cigarettes like tile subject e-cigarette herein, Were causing
injuries to persons and property after spontaneously and without warning overhearing catching
tire and burning Said notices continued to accumulate overtime such that VGOD, Inc. did know,
or should have known, of the dangerous propensity posed by the subject battery and the subject e-
cigarette at the time of the sale of the e-cigarette or_. in any event, prior to the subject incident

46. Following i)et`endant Create A Cig Cordova’s first sales of both lithium ion
batteries similar to the Subject battery herein and e~cigarettes similar to the subject e»cigarette
herein, Defendant Create A C.ig Cordova received notice that lithium ion batteries similar to the
subject battery, when used in conjunction with e‘cigarettes like the subject e-cigarette herein, were
causing injuries to persons and property after spontaneously and without Warning overheating,
catching tire and burning Said notices continued to accumulate over time such that Defendant
Create A Cig Cordova did know, or should have known, of the dangerous propensity posed by
both the subject battery and the subject e~cigarette at the time of the sale of the subject ehcigarette
and the subject battery or, in any event, prior to the subject incident

47. Ou or about April 24, 2018, PlaintiffDavid Bishop purchased a “VGOD Pro Mech

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 11 ot 45 Page|D 61

2” Electronic Nicotine Delivery System (hereinaiter referred to as the “Subject E-Cigarette”) from
one of Create A Cig Cordova’s Memphis, Tennessee locations

48, Create A Cig Cordova represented and warranted that the Subject E-Cigarette was
brand new and had never been used prior

49. One month later, on or about May 23, 2018, Mr. Bishop purchased two LG 18650
3,000 inAh 3.7 V batteries from the same Create a Cig Cordova location in Memphis in order to
use them with the Subject E-Cigarette.

50. In selling the two LG 18650 3,000 tnAlt 3.7 V batteries to Mr. Bishop, the
employee/agent of Create a Cig Cordova, acting within the course and scope of employment for
Create a Cig Cordova, opened a new bulk package of LG 18650 3,0001r1Ah 3.7 V batteries and
sold Mr. Bishop two such batteries without any writings, instructions or warnings from their
manufacturer or distributor (or otherwise}, and further failed to provide any additional writings,
instructions or warnings

5]. Det`endant Create A Ci g Cordova exercised substantiai control over the packaging
and labeling of the LG 1865{) 3,000 naAh 3.7 V batteries, by failing to provide to Mr. Bishop any
warnings that may have been on the bulk packaging or that may have been otherwise available to
Defendant Create A Cig Cordova.

52. Approximately one week later, on or about the morning of May 31, 2018, at l\/ir.
Bisbop’s horne located in Shelby County, Tennessee, Mr. Bishop charged one of the LG 18650
3,000 mAh 3.’7 V batteries (hereinai`ter referred to as the “Subject Battery”), placed the Subject
Battery in the Subject E-Cigarette, and attempted to use the Subject E~Cigarette before Work.

53. Up until this point in time, Mr. Bisliop had not retrieved the Subject E-Cigarette

from the package, let alone used it, nor had he used the Subject Battery.

10

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 12 0t4§___E_age_Q__§2 wm

54. As a specialty e-cigarette store, Defendant Create A Cig Cordova knew, or should
have known, about the hazardous dangers associated with malfunctions of lithium batteries being
used in conjunction with e-cigarettes in light of the prevalence of reported battery explosions in
the context of vaping and involving electronic ci garettes.

55. The Subject E~Cigarette and the Subject Battery are both “products” within the
meaning of’l`CA §29-28~1-02(5) and Mr. Bishop, at all tiines, used these products in a reasonably
foreseeable manner and for an intended purpose

56. immediately upon Mr. Bishop’s placement of the Subject E-Cigarette to his lips
and his pressing of the button activatng the heating element that transforms the liquid into a mist
(known as the “atomizer”), the Subject E-Cigarette and/or the Subject Battery malfunctioned by
violently, unexpectedly and calamitously exploding, propelling component parts thereot`, including
battery acid, into Mr. Bishop`s face, lips and mouth (hereinaiter “The Explosion“").

57 . Part of the Subject E-Cigarette was propelled upwards with so much force and heat
that it struck the ceiling of Mr. Bishop’s home, leaving charred burn marks on the ceiling and wall
before eventually coming to rest on top of one of his cabinets.

58. Before the piece of the Subject E-Cigarette was propelled upwards with said force
and hcat, however, it, along with other component parts of the Su`oject E-Cigarette and Subject
Battery, including battery acid, came into violent contact with Mr. Bishop’s face, lips and mouth

59. The upward force and heat of said piece of the Subject E-Cigarette coming into
contact with lvir. Bishop’s face resulted in severe burns to Mr. Bishop’s face and in a chunk of Mr.
Bishop’s flesh, extending from his upper lip through his left lower cheek, being torn out.

60. As a result of The Explosion, Mr. Bishop required 65 stitches in a circular pattern

to his left upper lip area through to his left lower cheel<.

ll

 

Case 2:19-cV-02127-S|j|_L‘-‘d|<v Docurnent 1-_§ Filed Q_2/21/19_ Page 13 of 45 Page|D 63

 

61. As a result of Tlie Explosion, Mr. Bishop also suffered ii'oin severe heat and/or
chemical burns to his month, face, left hand and tongue.

62. As a result of'l`he Explosion, Mr. Bishop also suffered from several fractured teeth

63. As a result of the foregoing physical injuries, Mr. Bishop was forced to miss
considerable time off from worlc, thereby incurring lost wages

64. As a result of the The Explosion, Mr. Bishop has suffered severe, pennanent,
disfiguring and disabling physical injuries, past and future medical costs, wage loss and
impairment, conscious physical pain, emotional suffering and mental and psychological trauma

COUNT l - STRIC'I` LIAB]LITY
Defendant LG
Thc Subject Battery

65 . Plaintiff adopts and re-alleges the foregoing paragraphs of his Complaint, as if fully
set forth herein

66. Upon information and belief, LG Chern, Ltd. is the manufacturer of the Subject
Battery.

6'?. LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service
be secured over LG Chem, Ltdl via Tennessee’s long-arm statute; therefore, the provisions of
T.C.A. § 29-28~106 do not prevent a product liability action from being commenced against
Defendant LG, even to the extent Defendant LG did not play any role in the design or manufacture
of the Subject Battery.

68. Additionally, Defendant LG is familiar With LG batteries such that it cannot be said
that Det`endant L-G is afforded no reasonable opportunity to inspect the product in such a manner

which would or sliould, in the exercise of reasonable care, reveal the existence of the defective

12

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 14 of 45 Page|D 64

condition; as sueh, the provisions of T.C,A. § 29-28~106 do not prevent a products liability action
as to the Subject Battery from being commenced against Defcndant LG.

69. ln the ordinary course ofbusiness, the Subject Battery was designed, manufactured
assembled, tested, marketed, distributed, sold and/or placed into the stream of commerce such that
it reached the State of Tennessee by the acts of Defendant LG.

70. At the time of The Explosion, the Subject Battery was used in a manner reasonably
anticipated by Defendant LG.

71 . At the time of The Explosion, the Subject Battery was without substantial change
in the condition in Which it was designed, manufacnn'ed, tested, inspected, assembled, distributed,
sold and/or placed into the stream of commerce by Det`endant LG.

72. At the time of The Explosion, the Subject Battety Was in substantially the same
condition as when it left the control of Defendant LG, except for reasonably anticipated wear and
tear.

73, The Subj ect Battery, when used in the manner recommended, intended and/or
reasonably foreseeable to Defendant LG, was “defective” and “unreasonably dangerous” - as those
terms are defined by TCA §§ 29-28-201(2) and (8) - in one or more of the following respects:

a) The Subject Battery was designed, manufactured sold, and/or supplied in an
unsafe, unreasonably dangerous and defective condition in that the Subject
Battery had a propensity to spontaneously and without warning overheat, catch
tire, and continue burning during normal and foreseeable operating conditions;

b) Thc Subject Battery was unreasonably dangerous and defective due to inadequate
warnings and/or instructions including but not limited to warning stickers,
placards, written instructions1 and/or proper documentation to alert users of the
hazardous conditions described herein and to instruct users as to the perils they
were placing themselves in by using the Subj ect Battery (especially in

combination with an E~Cigarette); and,

c) The Subject Battery was unreasonably dangerous and defective due to the absence
of warnings and/or instl'uctions, including but not limited to warning stickers,

13

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Pag,e 15 Of 45 Paoe|D 65

placards, written instructions and/or proper documentation to alert users of the
hazardous conditions described herein and to instruct users as to the perils they
were placing themselves in by using the Subject Battery (especi ally in
combination with an E-Cigarette).

74. Defendant LG knew that the Subject Battery would be used without inspection for
defective or unreasonably dangerous conditions and represented that the Subject Battery could be
safely used and Would be tit for the ordinary purposes for which it was intended

75. Defendant LG knew that the end consumers of the Subject Battery would not and
could not properly inspect the Subject Battery for defects and dangerous conditions because
detection of such defects and dangers would be beyond the capabilities of ordinary consumers

?6. On the date of The Explosion, the Subject Battery was within its “a.nticipated life”
as defined by TCA § 29-28-102(1).

77. Technologically and commercially feasible safer alternative designs and methods
of supplying battery~powered electricity existed for the Subject Battery, which would have
eliminated its unreasonably dangerous characteristics and propensities without seriously impairing
its usefulness

78. The Subject Battery did not meet reasonable expectations of safety, failed to meet
the ‘“Consumer Expectation Test” as that term is understood under '§`ennessee law, and was not
reasonably tit for the purposes for which it would foreseeably be used.

79. A reasonably prudent manufacturer or seller would not have put the Subj ect Battery
on the market due to its defective, unsafe and unreasonably dangerous condition

SO. Had the Subject Battery not possessed the defects and unreasonably dangerous
characteristics and propensities described above, tire likelihood of Mr. Bishop’s injuries, and the

damages resulting therefrom1 would have either been eliminated ortho injuries and damages would

have been less uumerous, less likely, or less severe

14

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 16 of 45 Page|D 66

81. As a direct and proximate result of the defective and unreasonably dangerous
condition of the Subj ect Battery, Mr. Bisliop suffered severe physicai injuries as described above,
conscious physical pain and emotional suffering, mental and psychological trauina, wage loss and
inipainnent, and the reasonable expenses of necessary medical care and treatment in the past and
iilture.

82. Defendant LG’s conduct Was performed maliciously, intentionally, fraudulently
and/or recklessly, and showed complete indifference to, or conscious disregard for, the safety of
others, justifying the imposition of punitive damages in an amount sufiicient to punish Defendant
and to deter Defendant and others from like conduct in the future

WHEREFORE, Plaintiff David Bishop prays that this Court enter judgment against
Defendant LG for a reasonable sum of damages as will fairly and justly compensate him for his
damages incurred, for punitive damages in such a sum as Will serve to punish Defendant and deter
Defendant and others from engaging in like conduct in the future, for his costs incurred herein,
and for such other and further relief as the Court deems just and proper under the circumstances

COUNT II - NEGLIGENCE
Defendant LG
The Subject Battex'y

83. Plaintiff adopts and re~alleges the foregoing paragraphs of his Complaint, as if tully
set forth herein

84. Upon information and belief, LG Chern, Ltd. is the manufacturer of the Subject
Battery.

85. LG Cliem, Ltd. is not subject to service in the State of Tennessee nor can service

be secured over LG Chern, Ltd. via Tennessee’s long~ann statute; therefore, the provisions of

T.C.A. § 29~28-106 do not prevent a product liability action from being commenced against

15

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 17 of 45 Page|D 67

Defendant LG, even to the extent Defendant LG did not play any role in the design or manufacture
ofthe Subj oct Battery.

86. Additionally, Defendant LG is familiar with LG batteries such that it cannot be said
that Defendant LG is afforded no reasonable opportunity to inspect the product in such a manner
which would or should, in the exercise of reasonable care, reveal the existence of the defective
condition; as such, the provisions of T.C.A. § 29-28-106 do not prevent a products liability action
as to the Subject Battery from being commenced against Defendant LG.

87. fn the ordinary course of business, the Subject Battery Was designed, inanufactured,
asselnb]ed, tested, marketed, distributed, sold and/or placed into the stream of commerce such that
it reached the State of Tennessee by the acts of Defendant LG.

88. At the time of'l`he Explosion, the Subject Battery Was used in a manner reasonably
anticipated by Defendant LG.

89. At the time of The Explosion, the Subject Battery was Without substantial change
in the condition in which it was designed manufactured, tested, inspected, assembled, distributed,
sold and/or placed into the stream of commerce by Defendant LG.

90. At the time of 'l`he Expiosion, the Subject Battery was in substantially the same
condition as when it left the control of Defendant LG, except for reasonably anticipated wear and
tear.

91. Defendant LG owed a duty to the general consuming public, including David
Bishop, to design, manufacture assemble test, market, and/or distribute the Subject Battery such
that it was reasonably Safe for intended and/or foreseeable operation

92. Defendant LG knew that the Subject Battery would be used without inspection for

defective or unreasonably dangerous conditions and represented that the Subject Battery could be

16

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 18 ot 45 Page|D 68

safely used and would be fit for the ordinary purposes t`or which it was intended

93. Det`endant LG knew that the end consumers of the Subject Battery wouid not and
could not properly inspect the Subject Battery for defects and dangerous conditions because
detection of such defects and dangers would be beyond the capabilities of ordinary consumers

94. At the time the Subject Battery was designed manufactured, asseinb]ed, tested,
marketed, distributed, sold and/or placed into the stream of commerce, it was foreseeable to
Defendant LG that it would be used along with tubular E~Cigarettes in intimate proximity to users`
faccs, lips, mouths, cheeks_, eyes and heads.

95. At the time the Subject Battery was designed manufactured assembled, tested,
inarketed, distributed, sold andfor placed into the stream of commerce it was foreseeable to
Defendant LG that it had the propensity to spontaneously, and without warning, overheat, catch
tire and continue burning under normal operating conditions

96. At the time the Subject Battery was designed manufactured assembled, tested,
marketed, distributed, sold and/or placed into the stream of commerce by Dei`endant LG,
Det`endant LG knew or should have known that consumers who used LG l8650 batteries to power
tubular H~Cigarettes were subject to a heightened risk ot` injury or death.

97. Notwithstanding the aforesaid duty, Det`endant LG failed to exercise reasonable
care and caution with respect to the Subject Battery, in one or more of the following ways:

a) The Subject Battery was designed manufactured sold, and/or supplied in an
unsafe, unreasonably dangerous and defective condition in that the Subject
Battery had a propensity to spontaneously and Without warning overheat, catch
tire, and continue burning during normal and foreseeable operating conditions;

b) The Subject Battery was unreasonably dangerous and defective due to inadequate
warnings and/or instructions, including but not limited to wanting stickers,

placards, written instiuctions, and!or proper documentation to alert users of the
hazardous conditions described herein and to instruct users as to the perils they

17

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 19 ot 45 Page|D 69_"___

Were placing themselves in by using the Subject Battery;

c) The Subject Battery was unreasonably dangerous and defective due to the absence
of warnings and/or instructions, including but not limited to warning stickers,
placards, written instructions and/or proper documentation to alert users ofthe
hazardous conditions described herein and to instruct users as to the perils they
Were placing themselves in by using the Subject Battery; and,

d) In designiu,i_§l manufacturing selling and/or supplying the Subject Battery, When
the Defendant LG knew cf its propensity to spontaneously and without Warning
overheat, catch fire, and continue burning during normal and foreseeable
operating conditions as well as the high probability that the Subject Battery would
be used in E»Cigarettes and therefore in intimate proximity to users’ t`aces, lips,
lnouths, cheeks, eyes and heads.

98, As a direct and proximate result of the negligence of Det`endant LG With respect to
the Subject Battery, Mr. Bishop suffered severe physical injuries as described above, conscious
physical pain and emotional sufferingJ mental and psychological trauma, wage loss and
iinpainnent, and the reasonable expenses of necessary medical care and treatment in the past and
future

99. Defendant LG’s conduct Was performed maliciously, lntentional§y, fraudulently
andfor recklessly, and showed complete indifference to, or conscious disregard for, the safety of
others, justifying the imposition of punitive damages in an amount sufficient to punish Defendant
and to deter Defendant and others from like conduct in the liiture_

WHEREPORE, Plaintiff David Bishop prays that this Court enter judgment against
Defendant LG for a reasonable sum of damages as will fairly and justly compensate him for his
damages incurred, t`or punitive damages in such sum as Will serve to punish Defendant and deter
Defendant and others from engaging in like conduct in the future, for his costs incurred herein,

and for such other and timber relief as the Court may deem just and proper under the

circumstances

18

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 20 ot 45 Page|D 70

COUNT 111 - BREACH ()F IMPLIED WARRANTY OF MERCHANTABILITY
Det`endant LG
The Subject Battery

100. Plaintiff adopts and re-alleges the foregoing paragraphs of his Complaint, as ifti.illy set forth
herein.

l()l. Upon information and belief, LG Chein, Ltd. is the manufacturer of the Subject
Battery.

102. LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service
be secured over LG Chem, Ltd. via Tennessee’s long»ann statute; therefore, the provisions of
T.C.A. § 29-28-106 do not prevent a breach ofwarranty action as to the Subj ect Battery ii'orn being
commenced against Defendant LG, even to the extent Defendant LG did not play any role in the
design or manufacture the Subject Battery.

103. Additionally, Defendant LG is fami¥iar with LG batteries such that it cannot be said
that Defendant LG is afforded no reasonable opportunity to inspect the product in such a manner
Wbich would or should, in the exercise of reasonable care, reveal the existence of the defective
conditiou; as sucti, the provisions of T.C.A. § 29-28-106 do not prevent a breach of warranty action
as to the Subj oct Battery from being commenced against Det`endant LG.

104. The Subject Battery Was a "'good’1 within the meaning of the Unit`orrn Cornrnerciat
Code Article 2 and T.C.A. § 47~2-3!4.

105. Det`endant LG is, and was at all relevant times, a merchant who deals with goods
similar or identical to the Subject Battery and who holds itself out as having knowledge and skill
in the battery and!or electronics industry.

106. Defendant LG designed, marketed and/or distributed the Subject Battery, Which

was sold to Create A Cig Cordova and then sold to Mr. Bishop.

19

Case 2:19-cv-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 21 of 45 Page|D 71

lO?. Defendant LG impliedly warranted that the Subj ect Battery was merchantable and
tit for the ordinary purposes for which the Subject Battery would be used.

108. Defendant LG’s conduct as described herein constitutes breach oi` the implied
warranty of merchantability in violation of T.C.A. § 47-2-314 since the Subject Battery designed,
inanufactured, and sold by I)efendant LG was not merchantable at the time of sale due to
Defendant LG’s misbranding, concealment, non-disclosure and failure to warn of its dangerous
propensities when used in an ordinary and foreseeable manner.

109. Def`endant LG breached the warranty implied in the contract for the sale of the
Subject Battery because the Subject Battery:

a) Did not pass without objection in the trade under the contract description;

b) Was not tit t`or the ordinary purposes for which it was to be used;

c) Was not adequately labeled; and,

d) Did not conform to the promises or affirmations of fact made by Defendant LG.

lIO. As a direct and proximate result of one or more of the foregoing negligent acts

and/or omissions of Defendant LG, the Subject Battery utilized by I’laintiff was not merchantable
nor was it tit for the ordinary purposes for which such goods are used, which directly and
proximately caused or contributed to cause i\/lr. Bisiiop to suffer severe physical injuries as
described above, conscious physical pain and emotional suffering mental and psychological
trauma, wage loss and impairment, and the reasonable expenses of necessary medical care and
treatment in the past and t`uture.

ill. Defendant LG’s conduct was performed maliciously, intentionaliy, fraudulently

and/or recklessly, and allowed complete indifference to, or conscious disregard for, the safety of

20

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 P_age 22 of 45 Page|D 72

 

others, justifying the imposition of punitive damages in an amount sufficient to punish Defendant
and to deter Dei`endant and others from like conduct in the future

WHEREFORE, P]aintiff David Bishop prays that this Court enter judgment against
Defendant LG for a reasonable sum of damages as Will fairly and justly compensate him for his
damages incurred, for punitive damages in such sum as Will serve to punish Defendant and deter
Defendant and others from engaging in like conduct in the future, for his costs incurred herein,
and for such other and timber relief as the Cou:rt may deem just and proper under the

circumstances

COUNT IV - VIOLATION OF TENNESSEE CONSUMER PROTECTION ACT
Defendant LG
The Subject Battery

l 12. Plaintit't adopts and re'alleges the foregoing paragraphs of his Complaint, as iffnily
set forth herein

113. The provisions of T.C.A. § 29-28-106 do not apply to claims brought pursuant to
TCA §§ 47»18-101, et seq., more commonly known as the Tennessee Consumer Protection Act.

] 14. Mr. Bishop is, and was at all times relevant, a “consumer” as defined by TCA § 47-
18-] 03(2).

115. The Subject Batrery is, and was at all times relevant, a “good” as defined by TCA
§ 47-¥8-103(7).

1 16. Dei"endant LG, in violation of TCA § 47-18~104(!))(7), unfairly and/or deceptively
represented that the Subject Battery Was of a particular standard, quaiity, or grade When it Was not.

117. Det`endant LG failed, pursuant to TCA § 47-]8-104((:)(5), to fairly and adequately
disclose in its advertisements that the Subject Battery Was defective for the purpose represented

1]8. Defendant LG falsely represented that the Subject Battery was a safer alternative

to other powering systems While failing to inform Plaintiff that the Subjeet Battery could explode

21

Case 2:19-cV-O2127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 23 of 45 Page|D 73

and cause significant personal injury, despite being used in a reasonable and foreseeable manner.

119. The aforementioned aots, omissions1 representations and misrepresentations of
Defendant LG Were committed willful]y, knowingly and/or intentionally in violation ot`TCA §§
47-18-101, er seq., more commonly known as the Tennessee Consumer Protection Act.

120. As a direct and proximate result of the violations of the Tennessee Consurner
Protection Aet described herein by Det`endant LG, Mr. Bishop Was damaged in an amount to be
proven at trial.

121. Mr. Bishop is entitled to recover treble damages from Defendant LG pursuant to
TCA § 4?-]8-]09(21)(3).

122. In addition to treble his damages, Mr. Bishop is entitled to recover attorney’s fees
from Defendant LG pursuant to TCA § 4'?~] 8~109{e)(l).

WHERBFORE, Plaintiff Davici Bishop prays that this Court enter judgment against
Defendant LG for a reasonable sum ot` three times Mr. Bishop’s damages as will fairly andjnstly
compensate him for his damages incurred, for his costs incurred herein, for a reasonable attorney’s
fee, and for such other and further relief as the Court may deem just and proper under the
circumstances

COUNT V - STRIC'I` LIABILITY
l)efendant VGOD, Inc.
The Subject E-Cigarette
123 . Plaintiii` adopts and re~alleges the foregoing paragraphs ofhis Complaint, as it`iiJ}ly set forth
herein
124. In the ordinary course of business, the Subject E-Cigarette was designed,

manufactured assembled, tested, marketed, distributed sold and/or placed into the stream of

commerce such that it reached the State of Tennessee by the acts of Defendant VGOD, Inc.

22

Case 2:19-cV-O2127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 24 of 45 Paoe|D 14

125. At the time of The Explosion, the Subject E~Cigarette was used in a manner
reasonably anticipated by Det`endant VGOD, lnc.

126. At the time of The Explosion, the Subject E-Cigarette was without substantial
change in the condition in Wbich it was designed, manufactured tested, inspected, assembled1
distributed, sold and/or placed into the stream of commerce by Defendant VGOD, lnc.

127. At the time ofThe Expiosion, the Subject E-Cigarette was in substantially the same
condition as when it left the control of I)efendant VGOD, lnc., except for reasonably anticipated
Wear and tear.

128. The Subject E-Cigarette, when used in the manner recommended intended and/or
reasonably foreseeable to Defendant VGOD, lnc., was “defectlve” and “unreasonably dangerous”
- as those terms are defined by TCA §§ 29~28-201(2) and (8) - in one or more of the following
ways:

a) The Subject E-Cigarette, even though it was known that said device would be
used in intimate proximity to users’ faces, lips, mouths, cheeks, eyes, and heads,
was designed and intended to be powered by a battery, such as the Subj ect
Battery, that was designed manufactured sold, and/or supplied in an unsafe,
unreasonably dangerous and defective condition in that such batteries had a
propensity to spontaneously and without warning overheat, catch iire, and
continue burning during normal and foreseeable operating conditions;

b) The Subject E»Cigarette - even though it was known that said device would be
used in intimate proximity to users’ faces, lips, mouths, cheeks, eyes, and heads,
and even though it was known and intended that it would be used in combination
with an unsafe, unreasonably dangerous and defective battery such as the Subject
Battery - was designed in a way that said batteries were to be housed in a
cylindrical device with its weakest structural point at the ends such that When the
battery seal ruptures, the pressure within the E-Cigarette cylinder builds quickly
until it also ruptures, causing the battery and/or E-Cigarette container to be
violently propelled like a bullet or small rocket;

c) The Subject E~Cigarette was unreasonably dangerous and defective due to
inadequate warnings and/or instructions including but not limited to Warning
stickers, placards, written instructions and/or proper documentation to alert users
of the hazardous conditions described herein and to instruct users as to the perils

23

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 25 of 45 Page|D 75

they were placing themselves in by using the Subject E-Cigarette in conjunction
with batteries like the Subject Battery; and,

cl) The Subject E-Cigarette was unreasonably dangerous and defective due to the
absence of warnings and/or instructions, including but not limited to warning
stickers, placards, written instructions, and/or proper documentation to alert users
of the hazardous conditions described herein and to instruct users as to the perils
they were placing themselves in by using the Subject E-Cigarette in conjunction
with batteries like the Suhject Battery.

129. Defendant VGOD, Inc. knew that the Subject l'E-Cigarette would be used without
inspection for defective or unreasonably dangerous conditions and represented that the Subject E-
Cigarette could be safely used and would be tit for the ordinary purposes for which it was intended

130. Defendant VGOD, Inc. knew that the end consumers of the Subject E~Cigarette
would not and could not properly inspect the Subject E-Cigarette for defects and dangerous
conditions because detection of such defects and dangers would be beyond the capabilities of
ordinary consumers

l31. On the date of The Explosion, the Subject E-Cigarette was within its ‘“anticipated
life” as defined by 'l`CA § 29-28~102(1).

132. Technologically and commercially feasible safer alternative designs and methods
of vaporizing liquids existed for the Subject E-Cigarette, which would have eliminated its
unreasonably dangerous characteristics and propensities without seriously impairing its
usefulness

133. The Subject E-Cigarette did not meet reasonable expectations of safety, failed to
meet the “Consumer Expectation Test” as that term is understood under Tennessee law, and was
not reasonably tit for the purposes for which it would foreseeany be used.

134. A reasonably prudent manufacturer or seller would not have put the Subject E»

Cigarette on the market due to its defective, unsafe and unreasonably dangerous condition

24

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 F_>,ag,e 26 of 45 Page|D 76

 

135. Had the Subject E-Cigarette not possessed the defects and unreasonably dangerous
characteristics and propensities described above, the likelihood of`l)avid Bishop’s injuries, and the
damages resulting therefroin, would have either been eliminated or the injuries and damages Would
have been less numerous, less likely, or less severe

136. As a direct and proximate result of the defective and unreasonably dangerous
condition of the Subject E-Cigarette, Mr. Bishop suffered severe physical injuries as described
above, conscious physical pain and emotional suiTering, mental and psychological trauina, wage
loss and impairment, and the reasonable expenses of necessary medical care and treatment in the
past and future.

13?. Defendant VGOD, Inc.’s conduct was performed maliciously, intentionally,
fraudulently and/or recklessly, and showed complete indifference to, or conscious disregard for,
the safety ofotliers, justifying tire imposition of punitive damages in an amount sufficient to punish
Dei`endant and to deter Defendant and others from like conduct in the future

WHEREFORE, Plaintift` David Bishop prays that this Court enter judgment against
Dei`endant VGOD, Inc. for a reasonable sum of damages as will fairly and justly compensate him
for his damages incurred, for punitive damages in such a sum as will serve to punish Defendant
and deter Defendant and others from engaging in like conduct in the future, for his costs incurred
herein, and for such other and further relief as the Court may deem just and proper under the

circumstances

COUNT VI - NEGLIGENCE
Defendant VGOD, Ine.
The Subject E-Cigarette
138. Plaintifl` adopts and re~alleges the foregoing paragraphs of his Colnplaint, as if fully

set forth herein.

25

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 27 of 45 Page|D 77

139. ln the ordinary course of business, the Sub_ject E-Cigarette was designed,
manufactured, assembled, tested, marketed, distributed sold and/or placed into the stream of
commerce such that it reached the Statc of Tennessee by the acts of Defendant VGOD, Inc.

140. At the time of the The Explosion, the Subject E-Cigarette was used in a manner
reasonably anticipated by Defendant VGOD, lnc.

141 At the time of The Explosion, the Su’oject E-Cigarette was without substantial
change in the condition in which it was designed, manufactured tested, inspected, assembled,
distributed sold and/or placed into the stream of commerce by Defendant VGOD, Inc.

142. At the time of'l`he Explosion, the Subject E-Cigarette Was in substantially the same
condition as when it left the control of Defendant VGOD, inc., except for reasonably anticipated
wear and tear.

143. Defendant VGOD, lnc. owed a duty to the general consuming public, including
David Bishop, to design, manufacture assernble, test, market, and/or distribute the Subject E--
Cigarette such that it was reasonabl y safe for intended and/or foreseeable operation

144. Defendant VGOD, lnc. knew that the Subject E-Cigarette would be used without
inspection for defective or unreasonably dangerous conditions and represented that the Subj ect E-
Cigarette could be safely used and wou}d be fit for the ordinary purposes for which it was intended

145. At the time the Subject E-Cigarette was designed, manufactured assembled, tested,
marketed, distributed, sold and/or placed into the stream of commerce, it was foreseeable to
Defendant VGOD, Inc. that it would be used along with batteries such as the Subject Battery in
intimate proximity to users’ faces, lips, mouths, cheeks, eyes and heads.

146. At the time the Subject E~Cigarette was designed, manufactured assembled, tested,

marketed, distributed, sold and/cr placed into the stream of connnerce, it was foreseeable to

26

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 28 of 45 Page|D 78

Dct`endant VGOD, Inc. that it had the propensity to spontaneously and without warning overheat,
catch tire, and continue burning under normal operating conditions

147. At the time the Subject E-Cigarette was designed, manufactured assembled, tested,
marketed, distributed, sold and/or placed into the stream of commerce by Defendant VGOD, lnc.,
Defendant VGOD, lnc. knew or should have known that consumers who used batteries like the
Subject Battery to power tubular E~Cigarettes like the Subject E-Cigarette were subject to a
heightened risk of injury or death.

148. Notwithstanding the aforesaid duty, Defendant VGOD, lnc. failed to exercise
reasonable care and caution with respect to the Subject E~Cigarette, in one or more ofthe following
ways:

a) The Subject E-Cigarette, even though it was known that said device would be
used in intimate proximity to users’ faces, lips, mouths, cheeks, eyes, and heads,
was designed and intended to be powered by a battery, such as the Subject
Battery, that was designed, manufactured sold, and/or supplied in an unsafe,
unreasonably dangerous and defective condition in that such batteries had a
propensity to spontaneously and without warning overheat, catch Ere, and
continue burning during norm al and foreseeable operating conditions;

b) The Subject E-Cigarette » even though it was known that said device would be
used in intimate proximity to users’ faces, lips, mouths, cheeks, eyes, and heads,
and even though it was known and intended that it would be used in combination
with an unsafe, unreasonably dangerous and defective battery such as the Subject
Battery - was designed in a way that said batteries were to be housed in a
cylindrical device with its weakest structural point at the ends such that when the
battery seal ruptures, the pressure within the E»Cigarette cylinder builds quickly
until it also ruptures, causing the battery and/or E-Cigarette container to be
violently propelled like a bullet or small rocket;

c) The Subject E-Cigarette was unreasonably dangerous and defective due to
inadequate warnings and/or instrimtions3 including but not limited to warning
stickers, placards, Written instructions1 andfor proper documentation to alert users
of the hazardous conditions described herein and to instruct users as to the perils
they were placing themselves in by using the Sub_iect E~Cigarette in conjunction
with batteries like the Subject Battery; and,

27

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 29 of 45 Page|D 79

d) The Sul:)ject E~Cigarette was unreasonably dangerous and defective due to the
absence of warnings and/or instructions, including but not limited to Warning
stickers, placards, Written instructions and/or proper documentation to alert users
of the hazardous conditions described herein and to instruct users as to the perils
they were placing themselves in by using the Subject E-Cigarette in conjunction
with batteries like the Subject Battery.

149. As a direct and proximate result of the negligence of Defendant VGOD, lnc. with
respect to the Subject E-Cigarette, Mr. Bishop suffered severe physical injuries as described above,
conscious physical pain and emotional suffering, mental and psychological trauma, wage loss and
iinpainnent, and the reasonable expenses of necessary medical care and treatment in the past and
future

l${). Defendant VGOD, lnc.’s conduct was performed maliciously, intentionally,
fraudulently and/or recklessly, and showed complete indifference to, or conscious disregard for,
the safety ofotliers, justifying the imposition of punitive damages in an amount sufficient to punish
Defendant and to deter Defendant and others from like conduct in the future

WHEREFORE, Plaintiff David Bishop prays that this Court enter judgment against
Defendant VGOD, Inc. for a reasonable sum of damages as will fairly and justly compensate him
for his damages incurred, for punitive damages in such sum as will serve to punish Defendant and
deter Defendant and others from engaging in like conduct in the future, for his costs incurred
herein, and for such other and further relief as the Court may deem just and proper under the

circmnstances.

COUNT Vll ~ BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
Defendant VGOD, Ine.
The S\xbject E~Cigarette
l 5 1 . Plaintiil` adopts and re-alleges the foregoing paragraphs ofhis Complaint, as if fully set forth

herein

28

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 30 of 45 Page|D 80

152. The Subject E-Cigarette was a “good" within the meaning of the Uniform
Coinrnercial Code Alticle 2 and T.C.A. § 47~2~3]4.

153. Defendant VGOD, lnc. is, and was at all relevant times, a merchant who deals with
goods similar or identical to the Subject E»Cigarette and holds itself out as having knowledge and
skill in the Electron;ic Nicotine Delivery System and/or Vaping industries

154. Defendant VGOD, lnc. designed, marketed, and distributed the Subject E-
Cigarette, which Was sold to Create A Cig Cordcva and was eventually sold to Mr. Bishop.

155. Defendant VGOD, Inc. impliedly warranted that the Snbject E`Cigarette was
merchantable and iit for the ordinary purposes for which the Subject E~Cigarette would be used.

l56. Defendant VGOD, Inc.’s conduct as described herein constitutes breach of the
implied warranty of merchantability in violation of T.C.A. § 47~2~3]4 since the Subject E-
Cigarette designed_. manufactured and sold by Det`endant VGOD, lnc. was not merchantable at
the time of sale due to Defendant VGOD, lnc."s misbranding, concealment, non-disclosure, and
failure to warn of its dangerous propensities when used in an ordinary and foreseeable manner.

l57. Detendant VGOD, lnc. breached the warranty implied in the contract for the sale
of the Subject E~Cigarette because the Subject E-Cigarette:
a) Did not pass without objection in the trade under the contract description;
b) Was not tit for the ordinary purposes for which it was to be used g
c) Was not adequately labeled; and,

d) Did not conform to the promises or affirmations of fact made by Defendant
VGOD, lnc.

358. As a direct and proximate result of one or more of the foregoing negligent acts
and/or omissions of Defendant VGGD, lnc., the Subject E~Cigarette utilized by Plaintiff was not

merchantable nor was it fit for the ordinary purposes for Which such goods are used, which directly

29

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 31 of 45 Page|D 81

and proximately caused or contributed to cause Mr. Bishop suffered severe physical injuries as
described above, conscious physical pain and emotional snffering, mental and psychological
trauma, wage loss and impairnient, and the reasonable expenses of necessary medical care and
treatment in the past and future

159. Defendant VGC}I), lnc.’s conduct was performed maliciously, intentionaliy,
fraudulently and/or recklessiy, and showed complete indifference to,_, or conscious disregard for,
the safety ofothers, justifying the imposition oi`punitive damages in an amount sufticient to punish
Defendant and to deter Defendant and others from like conduct in the future

WHEREFORE, Plaintiff David Bishop prays that this Court enter judgment against
Dei`endant VGOD, Inc. for a reasonable sum of damages as will fairly and justly compensate him
for his damages incurred, for punitive damages in such sum as will serve to punish Defendant and
deter Defendant and others from engaging in like conduct in the lilture, for his costs incurred
herein, and for such other and further relief as the Court may deem just and proper under the

circumstances

COUNT VIII - VIOLA'I`ION OF TENNE_SSEE CONSUMER PROTECTION ACT
Defendsnt VGOD, Inc.
The Subject E-Cigarette
l 60. Plainti ff adopts and re~aileges the foregoing paragraphs of his Complaint, as if fully set forth
herein
16 i. Mr. Bishop is, and was at aii times relevant, a “consurner” as defined by TCA § 47-
18-103(2).
162. The Subject E-Cigarette is, and was at all times relevant, a “good” as defined by
TCA § 47-13-103(7).
l63. Defendant VGOD, Inc., in violation of TCA § 47~18~}04{b)(7), unfairly and/or

deceptiver represented that the Subject E»Cigarette was of a particular standard, quality, or grade
30

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 32 of 45 Page|D 82

when it Was not.

164. Defendant VGOD, lnc. failed, pursuant to TCA § 47~18-104(c)(5), to fairly and
adequately disclose in its advertisements that the Subject E-Cigarette was defective for the
purpose(s) represented

165. Defendant VGOD, lnc. falsely represented that the Subject E-Cigarette was a safer
alternative to traditional cigarettes, while failing to inform Plaintiff that the Subject E-Cigarette,
When used in conjunction with batteries similar to the Subject Battery, could explode and cause
significant personal injury despite being used in a reasonable and foreseeable manner.

166. The aforementioned acts, omissions, representations and misrepresentations of
Defendant VGOD, inc. were committed willfully, knowingly and/or intentionally in violation of
TCA §§ 47-18»101, et seq., more commonly known as the Tennessee Consumer Protection Act.

167. As a direct and proximate result of the violations of the Tennessee Consumer
Protection Act described herein by Defendant VGOD, ]nc., lvlr. Bishop was damaged in an amount
to be proven at triai.

168. Mr. Bishop is entitled to recover treble damages from Defendant VGOD, Inc.
pursuant to TCA § 47~] S~l 09(a)(3).

169. ln addition to treble his damages, lvlr. Bishop is entitled to recover attorney’s fees
from Defendant VGOD, inc. pursuant to TCA § 47-}8-109(e)(i).

WHEREFORE, Plaintiff David Bishop prays that this Court enter judgment against
Defendant VGOD, Inc. for a reasonable sum of three times Mr. Bishop’s damages as will fairly
and justly compensate him for his damages incurred, for his costs incurred herein, for a reasonable
attorney’s fee, and for such other and further relief as the Coui“t may deem just and proper under

the circumstances

3l

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 33 of 45 Page|DSS v

COUNT IX - STBICT LIABILITY
Defendant Create A Cig Cordova
The Subjeci: Battery

l 70. Plaintiff adopts and re»alleges the foregoing paragraphs of his Coinplaint, as ifiillly Set forth
herein.

l7l. Upon information and belief, LG Cliem, Ltd. is the manufacturer of the Subject
Battery.

172. LG Chein, Ltd. is not subject to service in the State of Tennessee nor can service
be Secured over LG Chem, Ltd. via Tennessee’s long~ann statute; therefore, the provisions of
T.C.A. § 29-28-106 do not prevent a product liability action from being commenced against Create
A Cig Cordova, even though Create A Cig Cordova did not manufacture the Subject Battery.

173. Moreover, since Defendant Create A Cig Cordova acquires multiple batteries like
the Sul)ject Battery in one sealed package but sells individual batteries, like the Subject Battery, to
consumers outside of that packaging the provisions of 'I`.C.A, § 29-28-106 do not prevent a
product liability action from being commenced against Defendant Create A Cig Cordova.

174. Additionally, Defendant Create A Cig Cordcva becomes familiar enough with its
batteries such that it cannot be said that Def`endant Create A Cig Cordova is afforded no reasonable
opportunity to inspect the product in such a manner which Would or should, in the exercise of
reasonable care, reveal the existence of the defective condition; as such, the provisions of T.C.A.
§ 29-28-£06 do not prevent a products liability action as to the Subject Battery from being
commen ced against Defendant Create A Cig Cordova.

175. in the ordinary course ofbusiness, the Subject Battery was distributed or sold such
that it reached the State of Tenncssee, or reached the end~consumer in the State cf Tennessee, by

the acts of Defendant Create A Cig Cordova.

32

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 34 of 45 Page|D 84

l 76. At the time of The Explosion, the Subject Batteiy was used in a manner reasonably
anticipated by Det`endant Create A Cig Cordova.

177. At the time of The Explosiou, the Subject Battery was without substantial change
in the condition in which it was inspected, distributed, or sold by Defendant Create A Cig Cordova.

178. At the time of The Explosion, the Subject Battery was in substantially the same
condition as when it leii the control of Defendant Create A Cig Cordova, except for reasonably
anticipated wear and tear.

l79. The Subject Battery, when used in the manner recommended intended and/or
reasonably foreseeable to Defendant Create A Cig Cordova, was “defective” and “unreasonably
dangerous” ~ as those terms are defined by TCA §§ 29-28~20] (2) and (8) -»~ in one or more of the
following ways:

a) The Subject Battery was designed, manufactured sold, and/cr supplied in
an unsafe, unreasonably dangerous and defective condition in that the
Subject Battery had a propensity to spontaneously and without warning
overheat, catch iire, and continue bunting during normal and foreseeable
operating conditions;

b) The Subject Battery Was unreasonably dangerous and defective due to
inadequate warnings and/or instructions including but not limited to
warning stickers, placards, written instructions and/or proper
documentation to alert users of the hazardous conditions described herein
and to instruct users as to the perils they were placing themselves in by
using the Subject Battery (especially in combination with an E»Cigarette);
and,

c) The Subject Battery Was unreasonably dangerous and defective due to the
absence of warnings and/or instructions, including but not limited to
warning stickers, placards, written instructions and/or proper
documentation to alert users of the hazardous conditions described herein
and to instruct users as to the perils they were placing themselves in by
using the Subject Battery (especially in combination with an B~Cigarette).

180. Det`endant Create A Cig Cordova knew that the Subject Battery would be used

Without inspection for defective or unreasonably dangerous conditions and represented that the

33

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 35 of 45 Page|D 85

Subject Battery could be safely used and would be iit for the ordinary purposes for which lt was
intended

lSl. Defendant Create A Cig Cordova knew that the end consumers of the Subject
Battery would not and could not properly inspect the Subject Battery for defects and dangerous
conditions because detection of such defects and dangers would be beyond the capabilities of
Ordinary consumers

182. On the date of The Explosion, the Sub_iect Battery was within its “anticipated life”
as defined by TCA § 29-28-102(1).

183. Teeimologically and commercially feasible safer alternatives existed for the
Subj ect Battery, which could have been sold to Mr. Bishop instead, and which would not have had
the unreasonably dangerous characteristics and propensities but Would have had the same
usefulness

l84. The Subject Battery did not meet reasonable expectations of safety, failed to meet
the “Consumer Expectation Test” as that term is understood under Tennessee law, and was not
reasonably fit for the purposes for which it would foreseeably be used.

185. A reasonably prudent manufacturer or seller would not have put the Sub j ect Battery
on the market due to its defective, unsafe, and unreasonably dangerous condition

186. Had the Subject Battery not possessed the defects and unreasonably dangerous
characteristics/propensities described above, or had a safer alternative been sold to Plaintiff
instead, the likelihood of Plaintifl‘s injuries, and the damages resulting theret`roin, would have
either been eliminated ortho injuries and damages would have been less nuinerous, less likely, or

less severe

34

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 36 of 45 Page|D 86

187. As a direct and proximate result of the defective and unreasonably dangerous
condition of the Subject Battery, Mr. Bishop suffered severe physical injuries as described above,
conscious physical pain and emotional suffering, mental and psychological trauma, Wage loss and
impairment, and the reasonable expenses of necessary medical care and treatment in the past and
future

188. Defendant Create A Cig Cordova’s conduct was performed maliciously,
intentionally, fraudulently and/or recklessiy, and showed complete indifference to, or conscious
disregard for, the safety ot` others, justifying the imposition of punitive damages in an amount
sufficient to punish Defendant and to deter Dcfendant and others from like conduct in the future

WHEREFORE, Plaintiff David Bisliop prays that this Couit enter judgment against
Defendant Create A Cig Cordova for a reasonable sum of damages as will fairly and justly
compensate him for his damages incurred, for punitive damages in such a sum as will serve to
punish Defendant and deter Defendant and others from engaging in like conduct in the future, for
his costs incurred lierein, and for such other and further relief as the Court may deem just and
proper under the circumstances

COUN'I` X - NEGLIGENCE
Defendant Create A Cig Cordova
The Subject Battery
189- Piaintiff adopts and re-alleg.es the foregoing paragraphs ofhis Complaint, as if fully
set forth herein
190. Upon information and belief, LG Chern, Ltd. is the manufacturer of the Subject
Battery.

193 . LG C.hem, Ltd. is not subject to service in the State of Tennessee nor can service

be secured over LG Clzern, Ltd. via Tennessee’s long-arm statute; therefore the provisions of

35

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 37 of 45 Page|D 87

T.C.A. § 29-28-106 do not prevent a product liability action from being commenced against Create
A Cig Cordova, even though Create A Cig Cordova did not manufacture the Subject Battery\

192. Moreover, since Defendant Create A Cig Cordova acquires multiple batteries like
the Subject Battery in one sealed package but sells individual batteries, like the Subject Batteiy, to
consumers outside of that packaging the provisions of T.C.A. § 29-28-106 do not prevent a
product liability action from being commenced against Defendant Create A Cig Cordova.

193. Additionally, Defendant Create A Cig Cordova becomes familiar enough With its
vaporizers and their compatible batteries such that it cannot be said that Defendant Create A Cig
Cordova is afforded no reasonable opportunity to inspect the products in such a manner which
Would or should, in the exercise of reasonable care, reveal the existence ofthe defective condition;
as such, the provisions of T.C.A. § 29~28-106 do not prevent a product liability action from being
commenced against Det`endant Create A Cig Cordova.

194. In the ordinary course of business, the Subj ect Battery was distributed or sold such
that it reached the State of Tennessee, or an end~consuiner in Tennessee, by the acts of Det`endant
Create A Cig Cordova.

195. At the time of the The Explosion, the Subject Battery Was used in a manner
reasonably anticipated by Defendant Create A Cig Cordova.

196. At the time of The Expiosion, the Subject Battery was without substantial change
in the condition in Which it was inspected, distributed, and/or sold by Defendaut Create A Cig
Cordova.

197. At the time of The Explosion, the Subject Battery was in substantially the same
condition as when it left the control of Defendaat Create A Cig Cordova, except for reasonably

anticipated Wear and tear.

36

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 38 of 45 Page|D 88

198. Det`endant Create A Cig Cordova owed a duty to the general consuming public,
including David Bishop, to market, distribute, label, and/or warn of the Subject Battery such that
it was reasonably safe for intended and/or foreseeable operation

199. Det`endant Create A Cig Cordova knew that the Subject Battery would be used
without inspection for defective or unreasonably dangerous conditions and represented that the
Subject Battery could be safely used and would be tit for the ordinary purposes for which it was
intended

200. At the time tire Subject Battery was inarketed, distributed, and/or sold, it was
foreseeable to Det`endant Create A Cig Cordova that it would be used along with tubular E-
Cigarettes in intimate proximity to users’ faces, Iips, mouths, cheeks, eyes, and heads

201. At the time the Subject Battery was marketed, distributed, and/or sold_. it was
foreseeable to Det`endaut Create A Cig Cordova that it had the propensity to spontaneously and
Without warning overheat, catch tire, and continue burning under normal operating conditions

202. At the time the Sub j ect Battery was inariceted, distributed and/or sold by Defendant
Create A Cig Cordova, Defendant Create A Cig Cordova knew or should have known that
consumers who used LG 18650 batteries to power tubular E-Cigarettes were subject to a
heightened risk of injury or death.

203. Notwithstanding the aforesaid duty, Defendant Crcate A Cig Cordova faiied to
exercise reasonable care and caution with respect to the Subject Battery, in one or more of the
following ways:

a) Selling the Subject Battery even though it was designed, manufactured sold,
and/or supplied in an unsafe, unreasonably dangerous and defective condition in
that the Subject Battery had a propensity to spontaneonsiy and without warning

overlieat, catch tire, and continue burning during nonnai and foreseeable
operating conditions ;

37

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 39 of 45 Page|D 89

b) Selling the Subject Battery even though it was unreasonably dangerous and
defective due to inadequate warnings and/or instructions, including but not
limited to warning stickers, placards, written instructions, and/or proper
documentation to alert users of the hazardous conditions described herein and to
instruct users as to the perils they were placing themselves in by using the Subject
Battery;

c) Selling the Subject Battery even though it was unreasonably dangerous and
defective due to the absence of warnings and/or instructions, including but not
limited to warning stickers, placards, written instructions and/or proper
documentation to alert users of the hazardous conditions described herein and to
instruct users as to the perils they were placing themselves in by using the Subject
Battery; and,

d) Selling the Subject Battery for use with E~Cigarettes, such as the Subject E-
Cigarette (and therefore in intimate proximity to users’ faces, lips, mouths,
cheeks, eyes, and heads), when Defendant Create A Cig Cordova knew of its
propensity to spontaneously and without warning overheat, catch fire, and
continue burning during normal and foreseeable operating conditions, and knew
of the hazards associated with the Subj ect E-Cigarette given the Subject Battery’S
dangerous propensities

204. As a direct and proximate result of the negligence of Defendant Create A Cig
Cordova with respect to the Subject Battery, Mr. Bishop suffered severe physical injuries as
described above, conscious physical pain and emotional suffering mental and psychological
trauma wage loss and impairment, and the reasonable expenses of necessary medical care and
treatment in the past and future

205. Det`endant Create A Cig Cordova’s conduct was performed maliciously,
intentionally, fraudulently and/or recklessly, and showed complete indifference to, or conscious
disregard for, the safety of others, justifying the imposition of punitive damages in an amount
sufficient to punish Defendant and to deter Defendant and others from like conduct in the future

WHEREFORE, Plaintiff David Bishop prays that this Court enter judgment against

Defendant Create A Cig Cordova for a reasonable sum of damages as will fairly and justly

compensate him for his damages incurred, for punitive damages in such sum as will serve to punish

38

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 40 of 45 Page|D 90

Defendant and deter Defendant and others from engaging in like conduct in the ibture, for his costs
incurred herein, and for such other and further relief as the Court may deem just and proper under

the circumstances
COUNT XI - BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
Defendant Create A Cig Cordova
The Subjec.t Battery and The Subject E-Cigarette

206. Plaintiff adopts and re-allegm the foregoing paragraphs ofhis Complaint, as if fully set forth
herein.

207. Upon information and belief, LG Chem._, Ltd. is the manufacturer of the Subject
Battery.

208. LG Cheni, Ltd. is not subject to service in the State of Tennessee nor can service
be secured over LG Cbern, Ltd. via Tennessee’s long-arm statute; therefore the provisions of
T.C.A. § 29~28~106 do not prevent a breach of warranty action as to the Subject Battery from being
commenced against Create A Ci g Cordova, even though Create A Ci g Cordova did not
manufacture the Subject Battery.

209. l\/loreover, since Defendant Create A Cig Cordova acquires multiple batteries Iike
the Subject Battery in one sealed package but sells individual batteries, like the Subject Battery, to
consumers outside of that packaging the provisions of T.C.A. § 29-28-106 do not prevent a breach
of warranty action as to the Subject Battery from being commenced against Defendant Create A
Cig Cordova.

210. Additionally, Defendant Create A Cig Cordova becomes familiar enough with its
vaporizers and their compatible batteries such that it cannot be said that Defendant Create A Cig
Cordova is afforded no reasonable opportunity to inspect the products in such a manner which

would or should, in the exercise of reasonab le care, reveal the existence of the defective condition;

39

Case 2:19-cV-02127-SHL-d|<v Document1-3 Filed 02/21/19 Page 41 of 45 Page|D 91

as such, the provisions of T.C.A. § 29-28-106 do not prevent a breach ofwan'anty action as to both
the Subject Battery and the Subject E-Cigarette from being commenced against Dei`endant Create
A Cig Coi'dova.

21 l. Both the Subject Battery and the Subject E»Cigarette were “goods” within the
meaning of the Unifonn Conirnercial Ccde Article 2 and T.C`A. § 47~2~3 l4.

212. Defcndant Create A Cig Cordova is, and was at all relevant times, a merchant Who
deals with goods similar or identical to the Subject Battery and the Suhj eci E-Cigarette and holds
itself out as having knowledge and skill in the battery and/or vaping industries

213. Defendant Ci'eate A Ci g Cordova inarl<eted, distributed and/or sold the Subject
Battery and the Subject E-Cigarette to Mr. Bishop.

214. Defendant Create A Cig Cordova impliedly Watranted that the Subject Battery and
the Subject E-Cigarette were merchantable and fit for the ordinary purposes for Which the Subject
Battery and the Subject E-Cigarette would be used (including being used in conjunction with each
other).

215. i}efendant Create A Cig Cordova’s conduct as described herein constitutes breach
of the implied Warranty of merchantability in violation of T.C.A. § 47~2~314 since the Snbject
Battery and the Subject E~Cigarette inarketed, distributed, and/or sold by Defendant Create A Cig
Cordova were not merchantable at the time of sale due to Defendant Create A Cig Cordova’s
misbranding, concealinent, non-disclosure and/or failure to warn of each product’s dangerous
propensities When used in an ordinary and foreseeable manner (including in conjunction wiih each
other).

216. Dei`endant Create A Cig Cordova breached the warranty implied in the contracts

for the sale of the Snbject Battery and the Subj ect E-Cigarerte because each:

40

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 42 of 45 Page|D 92

a. Did not pass Without objection in the trade under the contract description;
b. Was not fit for the ordinary purposes for Which it was to be used;
c. Was not adequately labeled; and,

d. Did not conform to the promises or affirmations of fact made by Defendant
Create A Cig Cordova.

217. As a direct and proximate result of one or more of the foregoing negligent acts
andfor omissions of Defendant Create A Cig Cordova, the Subject Battery and the Subject E~
Cigarette utilized by Plaintit`t` were not merchantable nor were they tit for the ordinary purposes
for which such goods are used, which directly and proximately caused or contributed to cause
Piaintiff David Bishop to sustain severe physical injuries as described above, conscious physical
pain and emotional suffering, mental and psychological trauma, wage loss and impairment and
the reasonable expenses of necessary medical care and treatment in the past and future

218. Defendant Create A Cig Cordova’s conduct was performed maliciously,
intentionally, fraudulently and/or recklessly, and showed complete indifference to, or conscious
disregard for, the safety of others, justifying the imposition of punitive damages in an amount
sufficient to punish Defendant and to deter Defendant and others from like conduct in the future

WHEREFORE, Plaintift` David Bishop prays that this Court enter judgment against
Defendant Create A Cig Cordova for a reasonable sum of damages as will iairly and justly
compensate him for his damages inculred, for punitive damages in such sum as will serve to punish
Det`endant and deter Defendant and others from engaging in like conduct in the future, for his costs
incurred herein, and for such other and further relief as the Court may deem just and proper under

the circumstances

41

Case 2:19-cV-02127-SHL-d|<v Document 1-3 Filed 02/21/19 Page 43 of 45 Page|D 93

n COUNT XII - VIOLATION ()F TENNESSEE CONSUMER PROTECTI()N ACT
l)efendant Create A Cig Cordova
The Subject Battery and The Subject E-Cigarette

219. Plaintiff adopts and re~alleges the foregoing paragraphs of his Complaint, as if fully
set forth hereinl

220. The provisions of T.C.A. § 29~28~106 do not apply to claims brought pursuant to
TCA §§ 47-18-]01, ct saq., more commonly known as the 'l`cnnessee Consuiner Protection Act.

221. Mr. Bishop is, and was at all times relevant, a “consunier” as defined by TCA §
47-18~}03(2).

222. The Subject Battery and the Subject E-Cigarette are, and were at all times
relevant, “goods” as defined by TCA § 47»18-l03(’f).

223. Defendant Create A Cig Cordova, in violation of TCA § 47~] 8-] 04(b)(7), unfairly
and/or deceptively represented that the Subj ect Battery and the Subject E~Cigarette were of a
particular standard, quality, or grade when they were not,

224. Moreover, Defendant Create A Ci g Cordova failed, pursuant to TCA §47-18~
l04{c)(5), to fairly and adequately disclose that the Subject Battery and Subject E-Cigarette were
defective for the purposes represented

225. Specifically, Defendant Create A Cig Cordova falsely represented that the Subject
Battery was a safer alternative to other powering systems, and that the Subject E-Cigarette was a
safer alternative to traditional cigarettes while failing to inform Plaintii`f that the Subject Battery,
when used in conjunction with the Subject E-Cigarette, could explode and cause significant
personal injury despite being used in a reasonable and foreseeable manner.

226. The aforementioned acts, omissions, representations, and misrepresentations of

Det`endant Create A Cig Cordova were committed willfully, knowingly and/or intentionally in

42

Case 2:19-cV-02127-SHL-dl<v Document 1-3 Filed 02/21/19 Page 44 of 45 Page|D 94

violation of TCA §§ 47-} 8-10¥ , et seq., more commonly known as the Tennessee Consumer
Protection Act.

227. As a direct and proximate result of the violations of the Tenuessee Consumer
Protection Act described herein by Defendant Create A Cig Cordova, Mr. Bishop was damaged
in an amount to be proven at trial

228. Mr. Bishop is entitled to recover treble damages from Defendant Create A Cig
Cordova pursuant to TCA § 47»18~]09(21)(3).

229‘ ln addition to treble his damages, lvfr. Bishop is entitled to recover attorney’s fees
from Defendant Create A Cig Cordova pursuant to TCA § 47~18-l09(e)(1).

WHEREFORE, Plaintiff David Bishop prays that this Court enter judgment against
Defendant Create A Cig Cordova for a reasonable sum of three times Mr. Bishop’s damages as
will fairly and justly compensate him for his damages incurred, for his costs incurred herein, for a
reasonable attorney’s fee, and for such other and further relief as the Court may deem just and
proper under the circumstances

JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable

Respectti.illy submitted,

\>Wf t/ day ` amf

navid w. inn {#619426) LJ
NAHON, SAHAROVICH & rL`ROTZ, PLC
488 South Mendenhali Road

Memphis, Tl\l 38117

Phone: 901»683~2751

Fax: 901-746-151{)

dhill stiaw.com

43

Case 2:19-cV-02127-SHL-dl<v Document 1-3 Filed 02/21/19 Page 45 of 45 Page|D 95

straw

J on'\’asins_k,y (#02 14

NA N, SAHA 0 lC & TROTZ, PLC
488 South Mendenliall Road

Memphis, TN 38117

Phone: 901-683-2751

Faxf 901-746»15l{)

dhill@nstlaw.com

A’I`T{)RNEYS FOR PLAINTIFF

44

